Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.50 Page 1 of 26




James D. Gilson (5472)
Lyndon R. Bradshaw (15097)
DENTON DURHAM JONES PINEGAR, P.C.
111 South Main Street, Suite 2400
PO Box 4050
Salt Lake City, UT 84111
Telephone: (801) 415-3000
Facsimile: (801) 415-3500
james.gilson@dentons.com
lyndon.bradshaw@dentons.com

Attorneys for Defendant


                          THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


 JENNIFER MOORE, individually and on                         Case No. 2:21-CV-00027-TC
 behalf of all others similarly situated,
                                                     LEXINGTON LAW FIRM’S MOTION
                 Plaintiff,                          TO DISMISS FOR FAILURE TO STATE
                                                     A CLAIM AND TO STRIKE CLASS
 v.                                                  ALLEGATIONS

 JOHN C. HEATH, ATTORNEY AT LAW,                                   Judge Tena Campbell
 PLLC d/b/a LEXINGTON LAW FIRM,

                 Defendant.


        Defendant John C. Heath, Attorney at Law, PLLC d/b/a Lexington Law Firm (“Lexington

Law”), by counsel, and pursuant to Federal Rules of Civil Procedure 12(b)(6), 12(f), and

23(d)(1)(D), files this Motion to Dismiss and to Strike Plaintiff’s Class Allegations. For the

reasons set forth herein, the Court should dismiss Counts III and IV of Plaintiff’s Complaint and

strike Plaintiff’s class allegations related to Counts I and II.




SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.51 Page 2 of 26




                                         INTRODUCTION

        This case suffers two major defects: it asserts individual claims that are not enforceable

through private rights of action, and it asserts class claims over which this Court has no subject

matter jurisdiction. The individual claims must be dismissed, and the overbroad class should be

narrowed.

        Counts III and IV of Plaintiff’s Complaint fail to state claims upon which relief may be

granted and should be dismissed on their merits. Those two counts assert claims under subsections

of the TCPA’s implementing regulations, which are not enforceable through a private right of

action. Additionally, Plaintiff asserts Lexington Law failed to honor her request not to be called,

but the calls she alleges she received all occurred within the safe harbor “grace period” provided

in the regulation. For these reasons, the Court must dismiss these counts.

        Furthermore, ever since the Supreme Court decided Marbury v. Madison, 5 U.S. (1 Cranch)

137, 138 (1803), it has been a fundamental principle that an unconstitutional law is unenforceable.

Yet Plaintiff seeks to represent a class asserting violations of a law that the Supreme Court

determined was unconstitutional during most of the proposed class period. The Court lacks

jurisdiction to adjudicate the claims arising during that period. Therefore, the Court should strike

the class allegations regarding those claims and narrow the proposed class period consistent with

the long-standing, fundamental constitutional principle that “[a]n unconstitutional law is void, and

is as no law.” Ex parte Siebold, 100 U.S. 371, 376 (1879).

        Plaintiff claims Lexington Law violated the “automated-call restriction” provision of the

Telephone Consumer Protection Act (“TCPA”), and the regulations promulgated pursuant to that

provision, by placing calls to Plaintiff’s cell phone without her express prior consent. She seeks
                                                 2
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.52 Page 3 of 26




to certify a class of persons who allegedly received such phone calls in the four years preceding

the filing of this action—in other words, since January 2017. The TCPA’s automated-call

restriction on which that claim is based, however, was declared by the Supreme Court to have been

an unconstitutional, content-based restriction on speech. That was true from the date of the

enactment of an amendment in November 2015 until July 6, 2020, when the Supreme Court

severed from the statute the amendment that rendered the provision unconstitutional. Barr v.

American Association of Political Consultants, Inc., 140 S. Ct. 2335, 2346 (2020) (hereinafter

“AAPC”). 1 That period covers most of that putative four-year class, leaving only a handful of

months to spare. The vast majority of these putative class members have no claim to assert other

than a violation of an unconstitutional statute. The Court has no jurisdiction over such a claim.

                                SUMMARY OF MATERIAL FACTS

        The named Plaintiff, Jennifer Moore, alleges she received “at least 10” phone calls using a

prerecorded voice from Lexington Law to her cell phone between December 29, 2020 and January

8, 2021. (Compl. ¶ 21.) Plaintiff claims she never consented to receive these calls. (Compl. ¶ 27–

28.) She also claims she “made requests to Defendant’s employees to stop calling her” cell phone,

though she does not allege when or in what form such requests were made. (Compl. ¶ 22.) Plaintiff

finally alleges the prerecorded messages sent to her cell phone did not provide a mechanism to opt

out of receiving phone calls. 2 (Compl. ¶ 25.)


1
         Because the Supreme Court decided the constitutional challenge to the automated-call
restriction in AAPC, Federal Rule of Civil Procedure 5.1 does not apply and no “notice of
constitutional question” is required. See Fed. R. Civ. P. 5.1(a).
2
         Lexington Law denies all these allegations, which are false and disproven by Lexington
Law’s business records and the practices it maintains to ensure TCPA compliance. The lack of
merit of Plaintiff’s claims, however, can be set aside for purposes of this motion challenging the
                                                 3
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.53 Page 4 of 26




        Plaintiff filed suit on January 15, 2021, asserting the phone calls from Lexington Law

violated the TCPA and its implementing regulations. Specifically, in Counts I and II, Plaintiff

asserts Lexington Law violated the TCPA’s automated call restriction provision (47 U.S.C.

§ 227(b)) and the TCPA’s implementing regulations (47 C.F.R. § 64.1200(a)), which both prohibit

placing calls using a prerecorded voice without the prior express consent of the called party

(collectively, the “No Consent” claims). (Compl. ¶ 48–67). Plaintiff asserts these claims on behalf

of herself and a proposed nationwide class consisting of all persons who received a telemarketing

call from Lexington Law using a prerecorded or artificial voice “within the four years prior to the

filing of this Complaint.” (Compl. ¶ 37.) Given that the action was filed on January 15, 2021, the

proposed class reaches back to January 2017.

        In Count III, Plaintiff asserts Lexington Law’s alleged “refusal to honor” her opt-out

requests indicates a failure to implement a written policy for maintaining an internal do-not-call

list and for training its personnel to use this list, in violation of 47 C.F.R. § 64.1200(d) (the

“Internal Do Not Call” claim). (Compl. ¶ 73–74.) Plaintiff asserts this claim on behalf of herself

and a proposed nationwide class reaching back four years. (Compl. ¶ 37.)

        Finally, in Count IV, Plaintiff asserts Lexington Law violated 47 C.F.R. § 64.1200(b)(3)

by delivering prerecorded voice messages to Plaintiff that did not provide an automated opt-out

mechanism for the called party to make a do-not-call request (the “No Opt-Out” claim). (Compl.

¶ 80.) Once again, Plaintiff asserts this claim on behalf of herself and a proposed nationwide class

reaching back four years. (Compl. ¶ 37.)



sufficiency of Plaintiff’s claims as pleaded and the subject matter jurisdiction of the Court over
the alleged claims asserted on behalf of the proposed class.
                                                 4
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.54 Page 5 of 26




                                           LEGAL STANDARD

        A.      Legal Standard for Motion to Dismiss for Failure to State a Claim

        To withstand a Rule 12(b)(6) motion, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” See Emps.’ Ret. Sys. of R.I. v. Williams Cos.,

889 F.3d 1153, 1161 (10th Cir. 2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“Thus, mere ‘labels and conclusions,’ and ‘a formulaic recitation of the elements of a cause of

action’ will not suffice; a plaintiff must offer specific factual allegations to support each claim.”

See Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        B.      Legal Standard for Motion to Strike Class Allegations

        Federal Rule of Civil Procedure 23(d)(1)(D) authorizes district courts to “require that the

pleadings [in a class action] be amended to eliminate allegations about representation of absent

persons.” Id. This provision, in tandem with Rule 12(f), empowers a district court to dismiss or

strike class allegations at the pleading stage. See Gilbert v. United States Olympic Committee, 423

F. Supp. 3d 1112, 1155 (D. Colo. 2019) (striking overbroad class definition pursuant to Rule

12(f)); Knopke v. Ford Motor Co., No. 14-cv-2225, 2014 U.S. Dist. LEXIS 158928, at *25–27 (D.

Kan. Nov. 10, 2014) (unpublished) (analyzing motion to strike pursuant to Rules 12(f) and

23(d)(1)(D) and noting “the Court has authority to strike the class allegations at this time”). See

also Security Systems, Inc. v. Alder Holdings, LLC, 421 F. Supp. 3d 1186, 1198 (D. Utah 2019)

(granting motion to strike class allegations for failure to satisfy Rule 23(b)(3)).
                                                    5
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.55 Page 6 of 26




        The Tenth Circuit has held that a district court does not abuse its discretion by striking

class allegations when it is apparent from the pleadings that a class should not be certified. Baum

v. Great Western Cities, Inc., of New Mexico, 703 F.2d 1197, 1210 (10th Cir. 1983). Courts in this

circuit have, therefore, granted motions to strike where the class definition is overbroad because it

includes class members who cannot assert claims as a matter of law. See, e.g., Gilbert, 423 F.

Supp. 3d at 1155 (striking class that “include[d] putative class members who were not damaged”);

Edwards v. Zenimax Media, Inc., No. 12-cv-00411, 2012 U.S. Dist. LEXIS 137520, at *5, 16–18

(D. Colo. Sept. 25, 2012) (unpublished) (striking class definition as overbroad because it included

individuals who suffered no injury). Ultimately, granting a motion to strike lies within the sound

discretion of the district court. Baum, 703 F.3d at 1210.

        C.      The Court’s Subject Matter Jurisdiction

        Federal courts are of limited jurisdiction; therefore, a court lacking subject matter

jurisdiction “cannot render judgment but must dismiss the cause at any stage of the proceedings in

which it becomes apparent that jurisdiction is lacking.” Pueblo of Jemez v. United States, 790 F.3d

1143, 1151 (10th Cir. 2015); see also Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (“[W]hen

a federal court concludes that it lacks subject-matter jurisdiction, the court must dismiss” the

claim.).

        A federal court only has subject matter jurisdiction over “cases” or “controversies.” U.S.

Const. Art. III, 2; SEC v. Med. Comm. For Human Rights, 404 U.S. 403, 407 (1972) (it is well-

settled that federal courts may act only in the context of a justiciable case or controversy); United

States v. Hahn, 359 F.3d 1315, 1322–23 (10th Cir. 2004).              And, a claim based on an

unconstitutional law does not present a case or controversy. See United States v. Baucum, 80 F.3d
                                                 6
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.56 Page 7 of 26




539, 541-42 (D.C. Cir. 1996) (per curiam) (“[O]nce a statute has been declared unconstitutional,

the federal courts thereafter have no jurisdiction over alleged violations (since there is no valid

‘law of the United States’ to enforce)[.]”); Doe v. Smith, No. 98-cv-6600, 2001 U.S. Dist. LEXIS

24974, at *19 (E.D.N.Y. Jan. 12, 2001) (unpublished) (“A claim based on a law that the Supreme

Court subsequently finds unconstitutional ceases to present a “case or controversy” under Article

III”). Therefore, the Court lacks subject matter jurisdiction over claims seeking to enforce an

unconstitutional statute.

                                              ARGUMENT

I.      The “No Opt-Out” and “Internal Do Not Call” Claims in Counts IV and III Fail to
        State Claims Upon Which Relief May Be Granted

        Plaintiff asserts two claims under the TCPA’s implementing regulations that fail as a matter

of law. Plaintiff’s “No Opt-Out” claim, Count IV, alleges Lexington Law delivered prerecorded

voice messages without an automated opt-out mechanism. Her “Internal Do Not Call” claim,

Count III, alleges Lexington Law failed to honor her requests not to be called and failed to

implement a written policy for maintaining a do-not-call list. Both arise under the TCPA’s

implementing regulations. Neither is enforceable through a private right of action. Furthermore,

regarding the “Internal Do Not Call” claim, the facts as pleaded demonstrate Lexington Law’s

conduct fell within the safe harbor provided by the regulation. Accordingly, these claims must be

dismissed.

        A.      The “No Opt-Out” Claim (Count IV) Is Not Enforceable Through a Private
                Right of Action.

         “The TCPA . . . does not create a private right of action for every violation of its provisions,

but instead creates such a right only in specific circumstances.” Kopff v. Battaglia, 425 F. Supp.

                                                   7
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.57 Page 8 of 26




2d 76, 90 (D.D.C. 2006). And, Plaintiff’s “No Opt-Out” claim arises under regulations for which

the TCPA does not provide a private right of action.

        Subsection 227(b) of the TCPA contains a provision entitled “Private right of action,”

which authorizes “an action based on a violation of this subsection or the regulations proscribed

under this subsection.” See 47 U.S.C. § 227(b)(3) (emphasis added). Subsection 227(c) contains

a similar “Private right of action” provision limited to that subsection. Id. § 227(c)(5). Notably,

however, subsection 227(d), which sets forth the “Technical and procedural standards” for calls

regulated by the TCPA, does not contain a “Private right of action” provision. Accordingly,

“virtually every federal court to have considered this issue” has concluded the TCPA does not

authorize a private right of action for violations of the technical procedures prescribed by

subsection 227(d) and the regulations promulgated pursuant to it. See Hurley v. Wayne County

Board of Education, No. 3:16-cv-9949, 2017 U.S. Dist. LEXIS 86345, at *9 (S.D. W. Va., June 6,

2017) (unpublished) (collecting cases). 3

        The “No Opt-Out” claim arises under 47 C.F.R. § 64.1200(b)(3), which was promulgated

pursuant to 47 U.S.C. § 227(d). Section 227(d) outlines the TCPA’s “[t]echnical and procedural

standards.” Section 227(d)(3) authorizes the Federal Communications Commission (“FCC”) to

“prescribe technical and procedural standards for systems that are used to transmit any artificial or

prerecorded voice message via telephone,” and outlines generally what those standards must


3
        See also, e.g., Ashland Hosp. Corp. v. SEIU, 708 F.3d 737, 745 (6th Cir. 2013); Boydston
v. Asset Acceptance LLC, 496 F. Supp. 2d 1101, 1110 (C.D. Cal. 2007) (“In contrast to section
227(b)(3), the TCPA does not provide a private right of action for violations of the technical and
procedural standards imposed by section 227(d).”); Kopff, 425 F. Supp. 2d at 90–91 (holding
“Congress plainly opted not to permit a private civil action for violations” of the FCC’s
regulations setting forth technical and procedural standards pursuant to subsection 227(d)).
                                                 8
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.58 Page 9 of 26




require. Id. In turn, § 64.1200(b) prescribes the requirements outlined in § 227(d) with additional

details. 47 C.F.R. § 1200(b). Because § 64.1200(b) (including subsection (b)(3), under which

Plaintiff’s “No Opt-Out” claim arises) implements § 227(d)’s technical and procedural standards,

it is not enforceable through a private right of action. Charvat v. NMP, LLC, 656 F.3d 440, 449

(6th Cir. 2011) (“Technical and procedural standards specific to automated calls are included in §

227(d) and accompanying regulation 47 C.F.R. § 64.1200(b), which do not provide a private right

of action or a statutory-damages provision.”). Thus, Plaintiff’s individual and class claims asserted

under § 64.1200(b)(3) must be dismissed. See Less v. Quest Diagnostics, Inc., No. 3:20-cv-2546,

2021 U.S. Dist. LEXIS 14320, at *2–3 (N.D. Ohio. Jan. 26, 2021) (slip opinion) (dismissing claims

because “there is no private right of action under” § 64.1200(b)(3)).

        B.      The “Internal Do Not Call” Claim (Count III) Is Not Enforceable Through a
                Private Right of Action.

        The “Internal Do Not Call” claim arises under 47 C.F.R. § 64.1200(d). This regulation

requires callers making telemarketing calls to “institute[] procedures for maintaining a list of

persons who request not to receive telemarketing calls made by or on behalf of [the caller].” Id.

These procedures must include “a written policy, available on demand, for maintaining a do-not-

call list,” and “personnel engaged in any aspect of telemarketing must be informed and trained in

the existence and use of the do-not-call list.” Id. § 1200(d)(1)–(2).

        Like § 64.1200(b), § 64.1200(d) prescribes technical and procedural standards pursuant to

the authority granted by § 227(d) of the TCPA. Specifically, § 64.1200(d) requires callers to

“institute[] procedures for maintaining” an internal do-not-call list and sets forth “minimum




                                                 9
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.59 Page 10 of 26




standards” for those procedures. 4 Therefore, this subsection is also not enforceable through a

private right of action. Several courts have come to this very same conclusion. See, e.g., Braver

v. NorthStar Alarm Servs., LLC, No. 17-cv-0383, 2019 U.S. Dist. LEXIS 118080, at *33–35 (W.D.

Okla. July 16, 2019) (unpublished) (concluding “§64.1200(d) was promulgated under §227(d)”

and “[t]here is no private right of action for alleged violations of §64.1200(d)”); Worsham v. Travel

Options, No. 14-cv-2749, 2016 U.S. Dist. LEXIS 118774, at *10 (D. Md. Sept. 1, 2016)

(unpublished) (“[T]he requirements of § 64.1200(d) set forth the procedural standards for

telemarketers to maintain their own, company-specific, do-not-call lists and, consequently, appear

to fall under the aegis of subsection d of the TCPA.”), aff’d, 678 Fed. App’x 165 (4th Cir. 2017);

Burdge v. Ass’n Health Care Mgmt., No. 1:10-cv-00100, 2011 U.S. Dist. LEXIS 9879, at *10

(S.D. Ohio Feb. 2, 2011) (unpublished) (dismissing claims under § 64.1200(d) because § 227(d)

“does not contain a private right of action”).

        Accordingly, because there is no private right of action to enforce 47 C.F.R. § 64.1200(d),

this Court should dismiss Plaintiff’s individual and class claims arising under this regulation.

        C.      The Alleged Calls to Plaintiff All Occurred Within the Safe Harbor “Grace
                Period” Provided in 47 C.F.R. § 64.1200(d), Thus Further Requiring Dismissal
                of Count III.

        Finally, Plaintiff’s “Internal Do Not Call” claim in Count III further fails because the calls

she alleges she received from Lexington Law fell well within the safe harbor provided in

§ 64.1200(d).


4
        This is further made clear by comparing § 227(d)(3) (which authorizes the Commission
to promulgate standards requiring prerecorded calls to identify the name and phone number of
the caller) with § 64.1200(d)(4) (which requires prerecorded calls to include such an
identification).
                                                10
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.60 Page 11 of 26




        In addition to requiring a person or entity making prerecorded telemarketing calls to

maintain an internal do-not-call list, § 64.1200(d) requires the caller to honor a request not to be

called “within a reasonable time from the date such request is made . . . not [to] exceed 30 days

from the date of such request.” Id. § 64.1200(d)(3). Courts have dismissed claims under this

provision when the plaintiff’s allegations clearly fall within this safe harbor time frame. See, e.g.,

Wolfkiel v. Intersections Ins. Servs. Inc., 303 F.R.D. 287, 292 (N.D. Ill. 2014) (recognizing the

regulations allow for a “grace period” and do not “require an immediate stop”); Orsatti v. Quicken

Loans, Inc., No. 2:15-cv-09380, 2016 U.S. Dist. LEXIS 182873, at *18–20 (C.D. Cal. Sept. 12,

2016) (unpublished) (holding the defendant’s calls occurred “within the 30 day safe harbor the

statute enunciates” where plaintiff “limited [her] allegations to calls made in or around June

2015”).     Here, Plaintiff alleges she received phone calls from Lexington Law “[b]etween

December 29, 2020 and January 8, 2021.” (Compl. ¶ 21.) Thus, even if she requested not to be

called in the very first call (which she does not allege), no call occurred more than 10 days

afterward, let alone outside of the 30-day safe harbor provided for in the regulation. “To the extent

that the Plaintiff received other calls from the Defendant outside of the 30 day window, she has

not alleged such calls in her Complaint.” Orsatti, 2016 U.S. Dist. LEXIS, at *19. Accordingly,

this Court should dismiss the “Internal Do Not Call” claim on this basis as well.

II.     The “No Consent” Claims (Counts I and II) Seek to Invoke a TCPA Provision That
        Was Unconstitutional for Most of the Proposed Class Period

        The class definition for Plaintiff’s proposed “No Consent” class is overbroad because this

Court lacks subject matter jurisdiction over claims arising during most of the class period, as

explained in detail below. For this reason, the Court should strike Plaintiff’s class allegations and


                                                 11
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.61 Page 12 of 26




narrow the class period to begin no earlier than July 6, 2020, to include only those claims in Counts

I and II over which this Court can exercise jurisdiction.

        A.      In AAPC, the Supreme Court Held that the Automated-Call Restriction
                Combined with the Government-Debt Exception was Unconstitutional.

        The TCPA’s automated-call restriction prohibits calls or texts made to a cell phone using

an “automatic telephone dialing system or an artificial or prerecorded voice” unless the caller has

the “prior express consent” of the called party. 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA’s

implementing regulations enact the same prohibition. 47 C.F.R. § 64.1200(a); AAPC, 140 S. Ct.

at 2344 n.1 (recognizing the statute, “as implemented by the Federal Communications

Commission, bars both automated voice calls and automated text messages”). These are the

statutory and regulatory provisions that form the basis for Plaintiff’s “No Consent” claims.

        As originally enacted in 1991, this automated-call restriction “prohibited almost all

robocalls to cell phones.” AAPC, 140 S. Ct. at 2344. In November 2015, however, Congress

amended the provision, adding an exception to the restriction that permitted calls “made solely to

collect a debt owed to or guaranteed by the United States.” Bipartisan Budget Act of 2015, Pub.

L. No. 114-74, § 301, 129 Stat. 584, 588 (2015). Under this “government-debt exception,”

government debt collectors were permitted to make automated calls otherwise prohibited by the

provision. Lindenbaum v. Realgy, LLC, 2020 U.S. Dist. LEXIS 201572, at *4 (N.D. Ohio Oct. 29,

2020) (slip opinion). 5




5
        In 2016, the FCC promulgated rules interpreting the 2015 amendment, including rules to
limit the number and duration of calls covered by the government-debt exception. These rules
never went into effect, however, because the FCC withdrew the proposed regulation before the
Office of Management and Budget approved it. Letter from Sen. Edward J. Markey et al. to Ajit
                                               12
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.62 Page 13 of 26




        That amendment was challenged in court as unconstitutional. The plaintiffs in AAPC were

organizations engaged in making “calls to citizens to discuss candidates and issues, solicit

donations, conduct polls, and get out the vote.” AAPC, 140 S. Ct. at 2345. They wanted to make

automated calls to cellular telephones for these purposes. Id. They filed a declaratory judgment

action against the United States Attorney General and the FCC, claiming that the automated-call

provision violated the First Amendment because it was a content-based restriction that favored one

form of speech over another. Id.; Lindenbaum, 2020 U.S. Dist. LEXIS 201572, *4.

        The district court held that the automated-call restriction as amended was a content-based

regulation of speech, and therefore must survive strict scrutiny to be constitutional. Even so, the

court concluded the law was constitutional even under a strict scrutiny analysis. AAPC, 140 S. Ct.

at 2345. The plaintiffs appealed and the Fourth Circuit reversed, holding that the law could not

withstand strict scrutiny. Id. The Fourth Circuit then determined that the government-debt

exception was severable from the automated-call restriction. Id. The government then petitioned

for a writ of certiorari, which the Supreme Court granted. Id.

        The Supreme Court held that the automated-call restriction as amended was indeed

content-based and, therefore, subject to strict scrutiny. AAPC, 140 S. Ct. at 2346-47 (“The initial

First Amendment question is whether the robocall restriction with the government-debt exception,

is content-based. The answer is yes.”). The Supreme Court then concluded that the provision

could not survive strict scrutiny, rendering it unconstitutional. Id., at 2343 (“Six Members of the

Court today conclude that Congress has impermissibly favored debt-collection speech over



Pai (FCC Chairman) (June 15, 2018), available at https://www.markey.senate.gov/imo/media/
doc/Letter%20--%20Federal%20Debt%20Collectors%206-15-18.pdf.
                                             13
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.63 Page 14 of 26




political and other speech, in violation of the First Amendment.”); see also Creasy v. Charter

Commn’s Inc., 489 F. Supp. 3d 499, 505 (E.D. La. 2020) (quoting Marks v. United States, 430

U.S. 188, 193 (1977) (recognizing that the position taken by those members of the Court who

concurred in the judgment on the narrowest grounds is the holding of the Court).

        Faced with the unconstitutionality of the provision, the Supreme Court then had to decide

whether to sever the government-debt exception (thus returning the provision to its pre-amendment

form) or invalidate the entire provision. The Court opted to rescue the automated-call restriction

prospectively by severing the government-debt exception. AAPC, 140 S. Ct. at 2352-55.

        Critically, in reaching its decision in AAPC, the Supreme Court held that the automated-

call restriction, in its entirety, was unconstitutional from the date of the 2015 amendment creating

the government-debt exception until the Court’s July 6, 2020 decision. Specifically, the Supreme

Court held that the automated-call restriction combined with the government-debt exception failed

strict scrutiny, meaning the entire provision violated the First Amendment from the date the

government-debt exception was enacted in 2015. AAPC, 140 S. Ct. at 2343; see also Creasy, 489

F. Supp. 3d at 506 (“As a majority of the Court held in AAPC, the 2015 amendment adding the

government debt-exception to § 227(b)(1)(A)(iii) converted a theretofore neutral speech restriction

into an invalid content-discriminatory one.”). That ruling applies to all cases asserting violations

prior to the curative severance, including this one. See Arthrex, Inc. v. Smith & Nephew, Inc., 953

F.3d 760, 767-68 (Fed. Cir. 2020) (O’Malley, J., concurring) (“Our decision that the statute can

be rendered constitutional by severance does not remedy any past harm—it only avoids continuing

harm in the future. It is only meaningful prospectively, once severance has occurred.”).



                                                14
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.64 Page 15 of 26




        Since AAPC, several district courts have recognized that the severance operates only

prospectively. Specifically, district courts in Louisiana, Ohio, and Florida have concluded that

§ 227(b)(1)(A)(iii), with the government-debt exception, was unconstitutional from the 2015

enactment of the exception until the Supreme Court severed the exception in AAPC. In turn, those

courts held that a defendant could not be liable for allegedly violating the automated-call restriction

for calls placed during that period. First, in Creasy, the District Court for the Eastern District of

Louisiana held that “the unconstitutional amended version of § 227(b)(1)(A)(iii) is what applied .

. . at the time of the challenged communications at issue, and that fact deprives the Court of subject

matter jurisdiction . . . with regard to such communications.” Creasy, 489 F. Supp. 3d at 508.

Next, in Lindenbaum, the District Court for the Northern District of Ohio reached the same

conclusion, holding that “at the time the robocalls at issue in this lawsuit were made, the statute

could not be enforced as written. . . . Because the statute at issue was unconstitutional at the time

of the alleged violations, this Court lacks jurisdiction over this matter.” Lindenbaum, 2020 U.S.

Dist. LEXIS 201572, at *18-20. Similarly, in Hussain v. Sullivan Buick-Cadillac-GMC Truck,

Inc., No. 5:20-cv-38, 2020 U.S. Dist. LEXIS 236577, at *8 (M.D. Fla. Dec. 11, 2020) (slip

opinion), a District Court in the Middle District of Florida found that “[t]he 2015 amendment,

adding the government-debt exception, changed an otherwise valid statute to an unconstitutional

content-based restriction.” All three courts held “as a matter of law and logic” that severance of

the government-debt exception did not apply retroactively to save the plaintiffs’ claims in those




                                                  15
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.65 Page 16 of 26




cases. Creasy, 489 F. Supp. 3d at 503; Lindenbaum, 2020 U.S. Dist. LEXIS 201572, at *14-15;

Hussain, 2020 U.S. Dist. LEXIS 236577, at *8. 6

          These cases lead to one inescapable conclusion: The automated-call restriction was

unconstitutional during the majority of Plaintiff’s proposed class period and, therefore, the Court

lacks subject matter jurisdiction over any putative class member’s claims arising during that

period.

          B.     Based on the Unconstitutionality of The TCPA Provision at Issue, the
                 Proposed Class Must be Narrowed.

          As set forth above, courts have repeatedly recognized that “[a]n unconstitutional law is

void, and is as no law.” Creasy, 489 F. Supp. 3d at 505 (quoting Ex parte Seibold, 100 U.S. at

376); see also Montgomery v. Louisiana, 136 S. Ct. 718, 730–31 (2016) (“[W]hen a State enforces

a proscription or penalty barred by the Constitution, the resulting conviction or sentence is, by

definition, unlawful.”); Reynoldsville Casket Co. v. Hyde, 514 U.S. 749, 759–60 (1995) (“A court

does not—in the nature of things it can not—give a ‘remedy’ for an unconstitutional statute, since

an unconstitutional statue is not in itself a cognizable ‘wrong.’”).

          Accordingly, “a speaker should not be punished for engaging in speech that was restricted

in an unconstitutional fashion.” Creasy, 489 F. Supp. 3d at 505 (citing Grayned v. City of

Rockford, 408 U.S. 104, 107 n.2 (1972) (holding that, even after an invalid time-place-manner




6
       Lexington Law recognizes that district courts have split on the impact of AAPC on the
TCPA. See, e.g. Less v. Quest Diagnostics, Inc., No. 3:20-cv-2546, 2021 U.S. Dist. LEXIS 14320,
at *2-3 (N.D. Ohio. Jan. 26, 2021). Lexington Law believes the decisions finding the TCPA
unconstitutional during the time of the government-debt exception are the better reasoned
decisions, for the reasons explained in this memorandum.
                                                16
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.66 Page 17 of 26




restriction has been revised, the court must examine “the facial constitutionality of the [restriction]

in effect” at the time of the speech at issue) (emphasis added).

        “[O]nce a statute has been declared unconstitutional, the federal courts thereafter have no

jurisdiction over alleged violations (since there is no valid ‘law of the United States’ to enforce)).”

Id. at *7-8 (quoting Baucum, 80 F.3d at 541-42).

                1. Proposed class members alleging violations before July 6, 2020 have no
                   viable claim.

        Even though § 227(b)(1)(A)(iii) was unconstitutional from November 2015 until July

2020, Plaintiff seeks to represent a putative class of persons asserting violations of the TCPA’s

automated call restriction over a time period reaching back to January 2017. (Compl. ¶ 41.) That

period covers three-and-a-half years during which the TCPA’s automated-call restriction was

unconstitutional, i.e., from January 2017 until July 2020, when the Supreme Court restored the

“constitutional muster of 227(b)(1)(A)(iii) by severing the government-debt exception in AAPC.”

Creasy, 489 F. Supp. 3d at 506.

        As a majority of the Court held in AAPC, “the 2015 amendment adding the government-

debt exception converted a theretofore neutral speech restriction” into an unconstitutional content-

discriminatory one.     Id.   Because Lexington Law cannot be held liable for violating an

unconstitutional statute, this Court cannot provide a remedy under § 227(b) to any putative class

member who received calls prior to July 6, 2020. Such claims do not present a cognizable

justiciable federal question. Id., at *14 (holding that because the unconstitutional amended version

of § 227(b)(1)(A)(iii) is what applied to defendant at the time of the communications at issue, the

court lacked subject matter jurisdiction to adjudicate the defendant’s liability).


                                                  17
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.67 Page 18 of 26




        Plaintiff’s assertion of an identical claim under 47 C.F.R. § 64.1200(a), the automated-call

restriction’s implementing regulation, does not avoid this result. The regulation was promulgated

by the FCC pursuant to the specific authority granted to the FCC by Congress in the TCPA. See

47 U.S.C. § 227(b)(2) (“The Commission shall prescribe regulations to implement the

requirements of this subsection.”). Although the FCC did not specifically amend the regulations

to include the government-debt exception, liability under the regulation can be no broader than

what the FCC was authorized to regulate. See Board of Governors of Federal Reserve System v.

Dimension Fin. Corp., 474 U.S. 361, 374–75 (1986) (holding a federal agency’s “rulemaking

power is limited to adopting regulations to carry into effect the will of Congress as expressed in

the statute”); Dixon v. United States, 381 U.S. 68, 74–75 (1965) (“A regulation which . . . operates

to create a rule out of harmony with the statute, is a mere nullity.”). From November 2015 until

July 2020, a government-debt robocaller exempted from liability under the statute could not be

liable under the regulation; thus, enforcement of the regulation in accordance with the statute

resulted in the same unconstitutional, content-based regulation of speech denounced by the

Supreme Court in AAPC.

        Furthermore, an agency cannot remedy the constitutional defects of a statute through its

implementing regulations. Parker v. Horton’s Funeral Service, Inc., 200 F.R.D. 1, 2 (D.D.C.

2001) (“[A] regulation enacted by an agency cannot rewrite an unconstitutional statute, especially

when the regulation’s ostensible modification of the statute is in direct conflict with the statute’s

plain language.”). Thus, constitutionally speaking, the statute and the regulation must stand or fall

together. Lexington Law cannot be held liable under either the unconstitutional automated-call

restriction or the regulation implementing it.
                                                 18
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.68 Page 19 of 26




        In sum, a federal court has no jurisdiction over a claim based on an unconstitutional law

and it cannot impose liability in a discriminatory manner that violates the First Amendment. Id.;

Lindenbaum, 2020 U.S. Dist. LEXIS 201572, at *20 (“Because the statute at issue [§

227(b)(1)(A)(iii)] was unconstitutional at the time of the alleged violations, the court lacks

jurisdiction over this matter.”); Grayned, 408 U.S. at 107 (a court may not impose liability for

speech that allegedly violates an unconstitutional statute); United States v. Walker, 59 F.3d 1196,

1198 (11th Cir. 1995) (“We can think of no plainer error than to allow a conviction to stand under

a statute which Congress was without power to enact.”). Because this Court has no subject matter

jurisdiction over the “No Consent” claims asserted prior to July 6, 2020, the Court should strike

Plaintiff’s class allegations to the extent they alleged violations predating the severance.

                2. Courts cannot retroactively amend an unconstitutional statute through
                   severance.

        Plaintiff may argue, as the plaintiffs did in Creasy, Lindenbaum, and Hussain, that the

Supreme Court’s severance of the government-debt exception did not affect the constitutionality

of the rest of the provision, and allows for enforcement of the restriction against non-government-

debt-collector callers as though the amendment had simply never existed. See Creasy, 489 F.

Supp. 3d at 506 (“Indeed, while the plaintiffs argue that the Court’s severance of the exception has

no bearing on the constitutionality of the rule, the exception and the rule are in fact inextricably

intertwined for the purposes of any reasonable analysis.”); Lindenbaum, 2020 U.S. Dist. LEXIS

201572, at *6; Hussain, 2020 U.S. Dist. LEXIS 236577, at *5. That argument would fail, however,

because severance cannot retroactively transform an unconstitutional provision into a

constitutional one. Supreme Court precedent and common-sense logic bear this out.


                                                 19
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.69 Page 20 of 26




                   i. Severance of the government debt exception applies only prospectively.

        In AAPC, the Supreme Court did not address whether severance of the government-debt

exception would apply retroactively.      Nevertheless, Supreme Court precedent dictates that

severance does not apply retroactively in this context. Severance cannot make an unconstitutional

provision constitutional and enforceable during the period in which the provision violated the

Constitution. Instead, severance applies only prospectively.

        The Supreme Court addressed this issue last year in Seila Law v. Consumer Fin. Prot.

Bureau, 140 S. Ct. 2183, 2208-09 (2020). In Seila Law, the Supreme Court concluded that

Congress violated constitutional separation of powers principles when it established a single

independent Director of the Consumer Financial Protection Bureau (“CFPB”). Id. at 2207. To

save the statute at issue, the plurality opted to sever the provision protecting the Director from

removal by the President. Id. at 2207-08. But, in doing so, the plurality recognized that actions

taken when the CFPB’s leadership structure was unconstitutional were invalid unless the Director

subsequently ratified the action after the statute was rendered constitutional.       Id. at 2211

(remanding to determine whether the civil investigative demand at issue was validly ratified).

Accordingly, the plurality recognized that severance can make a statute constitutional

prospectively, but it does not cure a constitutional infirmity retroactively. If the opposite were

true, there would have been no need for the CFPB Director to re-affirm actions that occurred at a

time when the statute was unconstitutional.

        This principle that severance cannot make a statute constitutional retroactively makes good

sense. “An unconstitutional law is void, and is as no law.” Ex Parte Siebold, 100 U.S. at 376.

Severance can render a statute constitutional moving forward, but it cannot retroactively revive a
                                                20
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.70 Page 21 of 26




“void” law. Many courts have reached the same conclusion. See, e.g., Arthrex, 953 F.3d at 767

(O’Malley, J., concurring) (“Our decision that the statute can be rendered constitutional by

severance does not remedy any past harm—it only avoids continuing harm in the future. It is only

meaningful prospectively, once severance has occurred.”).

        The district court in Lindenbaum also addressed whether the Supreme Court’s severance

of the government-debt exception retroactively rendered the automated-call restriction

constitutional between November 2015 and the July 2020 decision in AAPC and held that it did

not. According to the Lindenbaum court, there was “little, if any, support for the conclusion that

severance of the government-debt exception should be applied retroactively so as to erase the

existence of the exception.” Lindenbaum, 2020 U.S. Dist. LEXIS 201572, at *12. In the words

of the court, the “insertion of the government-debt exception transformed [a] valid time, place, and

manner restriction into an unconstitutional content-based restriction.” Id. at *19. Even though the

Supreme Court severed the government-debt exception, it cannot “wave a magic wand and make

that constitutional violation disappear” through retroactive application of severance. Id. at *20.

        Similarly, the district court in Hussain addressed the same issue and concluded that “at the

time the robocalls at issue were made, the statute could not be enforced as written and a later

amendment to a statute cannot be retroactively applied.” Hussain, 2020 U.S. Dist. LEXIS 236577,

at *7 (citing Lindenbaum, 2020 U.S. Dist. LEXIS 201572, at *7). “Thus, at the time Defendants

engaged in the speech at issue in this case, Defendants were subject to an unconstitutional content-

based restriction. Because the Court is without authority to enforce an unconstitutional statute, the

Court lacks subject matter jurisdiction over this action.” Id. at *8.



                                                 21
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.71 Page 22 of 26




                   ii. Applying the automated-call restriction to the proposed class would lead
                       to the same constitutional problems AAPC was designed to avoid.

        Recognizing the exclusively prospective nature of the Supreme Court’s severance in AAPC

also avoids other serious constitutional problems that would arise from retroactive application.

        There can be no dispute that the Supreme Court invalidated the government-debt exception

in AAPC. AAPC, 140 S.Ct. at 2343 (“[S]even Members of the Court conclude that the entire 1991

robocall restriction should not be invalidated, but rather that the 2015 government-debt exception

must be invalidated and severed from the remainder of the statute.”).             In other words, a

government-debt collector cannot be held liable for robocalls made during the relevant period

because those calls were permissible under a now-invalidated provision.

        If, however, a non-government-debt-collector caller could be liable under the provision or

its implementing regulation during that same time period, that outcome would lead to the precise

unequal treatment that the Supreme Court sought to avoid in AAPC. The plurality recognized the

automated-call restriction, as written, could not pass constitutional muster if it regulated automated

calls based on the content of the communications. Id. at 2347. If the Court were to hold Lexington

Law liable for calls made to class members prior to July 6, 2020, it would be doing precisely what

AAPC prohibits: holding parties to different standards of liability based on the content of the calls.

Indeed, Justice Gorsuch cautioned against such an approach in his dissent, stating that “a holding

that shields only government-debt collection callers from past liability under an admittedly

unconstitutional law would wind up endorsing the very same kind of content discrimination we

are seeking to eliminate.” Id. at 2366 (Gorsuch, J., dissenting) (emphasis added); see also

Lindenbaum, 2020 U.S. Dist. LEXIS 201572, at * 18 (“And, to treat [portions of the automated-


                                                 22
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.72 Page 23 of 26




call restriction] as void ab initio only as to certain parties would likely raise its own set of equal

treatment concerns….”).

        A simple hypothetical proves this point. If another plaintiff brought suit on the same day

as Plaintiff on behalf of a four-year class alleging identical facts except that the defendant’s calls

were made for the purpose of collecting a government debt instead of offering business services,

this Court would have no choice but to dismiss the claims prior to July 6, 2020. This is because

the AAPC’s severance remedy operates only prospectively regarding the liability of government-

debt collectors. See AAPC, 140 S. Ct. at 2355 n.12 (“As the Government acknowledges, although

our decision means the end of the government-debt exception, no one should be penalized or held

liable for making robocalls to collect government debt after the effective date of the 2015

government-debt exception and before” the effective date of the severance).

        Here, Plaintiff has filed a suit identical to that hypothetical suit in all respects except for

the content of the speech at issue. But the content of speech cannot be the deciding factor as to

whether the speaker is liable or not: that is exactly what the First Amendment forbids, as AAPC

affirmed. AAPC, 140 S. Ct. at 2346 (“A robocall that says, ‘Please pay your government debt’ is

legal. A robocall that says, ‘Please donate to our political campaign’ is illegal. That is about as

content-based as it gets.”).

                3. The government-debt exception was inextricably intertwined with the
                   automated-call restriction.

        Finally, Plaintiff may argue that the automated-call restriction existed before the

government debt exception and, therefore, it is capable of being enforced as a standalone provision,

even if the government debt exception itself was unconstitutional. But that argument is contrary


                                                  23
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.73 Page 24 of 26




to the holding in AAPC, which held that when Congress added the government debt exception to

the automated-call restriction, it created a provision of the TCPA that was unconstitutional as a

whole.

         The government debt exception was not – and could not – be deemed independently

unconstitutional. There was nothing inherently suspect about a provision, by itself, that permitted

certain government-debt related calls. See Lindenbaum, 2020 U.S. Dist. LEXIS 201572, at *20

(“This is unlike cases in which Congress adds an exception, the entirety of which results solely in

unequal treatment, to an otherwise valid statute.”). When the government-debt exception was

combined with the existing automated-call restriction, however, it rendered the entire provision

unconstitutional for the period of time it contained that exception. Indeed, it was the combination

of the two which created a provision that “impermissibly favored debt-collection speech over

political and other speech, in violation of the First Amendment.” AAPC, 140 S. Ct. at 2343;

Creasy, 2020 U.S. Dist. LEXIS 177798, *10 (concluding “the exception and the rule are

inextricably intertwined for the purpose of any reasonable analysis”).

         In short, “[t]his is not a situation where “one section of a [provision]” being repugnant to

the Constitution, does not render the whole [provision] void.” Creasy, 489 F. Supp. 3d at 507

(citing Seila Law, 140 S. Ct. at 2208 (plurality opinion)) (alterations in original). Instead,

“[p]recisely the opposite is true here: ‘the entirety of the pre-severance version of

§ 227(b)(1)(A)(iii) is void because it itself was repugnant to the Constitution before the Supreme

Court restored it to constitutional health in AAPC.’” Id. (emphasis added). And this Court has no

jurisdiction to enforce an unconstitutional law or its implementing regulation against Lexington

Law. Id. (recognizing the court lacked subject matter jurisdiction because the unconstitutional
                                                 24
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.74 Page 25 of 26




version of the automated-call restriction applied during the time the challenged communications

were sent); Lindenbaum, 2020 U.S. Dist. LEXIS 201572, *20 (same). Therefore, the proposed

class should be narrowed to cover only alleged violations occurring after the Supreme Court

rendered its decision in AAPC on July 6, 2020.

                                          CONCLUSION

        For the foregoing reasons, Defendant John C. Heath, Attorney at Law, PLLC d/b/a

Lexington Law Firm respectfully requests that the Court grant its motion to dismiss Counts III and

IV of Plaintiff’s Complaint with prejudice, strike Plaintiff’s class allegations concerning claims

prior to July 6, 2020, narrow the proposed “No Consent” class to begin on July 6, 2020, and award

such further relief as the Court deems appropriate.

        Dated: April 28, 2021.

                                      DENTONS DURHAM JONES PINEGAR, P.C.


                                      /s/         James D. Gilson
                                       James D. Gilson
                                       Lyndon R. Bradshaw
                                       Attorneys for Defendant




                                                 25
SLC_5409344.1
115541739
Case 2:21-cv-00027-TC-CMR Document 17 Filed 04/28/21 PageID.75 Page 26 of 26




                   CERTIFICATION AND CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of April 2021, I electronically filed the foregoing the

Clerk of the Court using the CM/ECF System which will then send a notification of such filing

(NEF) to all counsel of record.


                                                      /s/ Cathy Frandsen
                                                      Cathy Frandsen




                                                 26
SLC_5409344.1
115541739
